DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2 (claims 1 and 3-7) in the reply filed on 05/07/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two input line layers disposed on two opposite sides of the base plate.. and two coupling line layers disposed on the two opposite sides of the base plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations …”two input line layers disposed on two opposite sides of the base plate.. and two coupling line layers disposed on the two opposite sides of the base plate..” is vague and indefinite.  Does applicant mean that two input line layers /coupling line layers are stacked above on another in a two layer configuration above the base or are they side by side to one another? If they are side by side, then how are the two input line layers/ coupling line layers considered two layers? Wouldn’t two conducting lines adjacent to one another/side by side be on the same layer. The examiner is confused on the structural arrangement two input layers and the two coupling line layers. Where in the drawing shows this configuration in species 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kneller (US 20160111200) in view of Dalmia et al. (US 2014/0043130).
Regarding claim 1, Kneller (figures 1-5 and para 0040-0090) discloses a base plate (301) comprising: a central part (301) defining a plurality of inner via holes passing therethrough (see figures 2-4); and a peripheral part (305) defining a plurality of outer via holes passing therethrough (see figures 2-4); wherein an annular accommodating groove (302) is defined between the central part and the peripheral part (see figures 1a-1c); a magnetic core (304) received in the annular accommodating groove (see figures 1b-1c); a plurality of conductive parts disposed respectively within the plurality of inner via holes and the plurality of outer via holes (see figures 2-4); two input line layers (410)(see para 0067) disposed on two opposite sides of the base plate (see para 0060-0068), wherein the two input lines comprises a plurality of input lines connected in order by corresponding ones of the plurality of conductive parts to form an input coil circuit around the magnetic core (see figures 3-4 and para 0067-0068), each of the plurality of input lines bridges one of the plurality of inner via holes and one of the plurality of outer via holes (see figures 3-4); and two coupling line layers (420) disposed on the two opposite sides of the base plate (see para 0067-0069), wherein the two coupling line layers comprises a plurality of coupling lines connected in order by corresponding ones of the plurality of conductive parts to form a coupling coil circuit around the magnetic core (see figures 3-4 and para 0067-0070), each of the plurality of coupling lines bridges one of the inner via holes and one of the plurality of outer via holes (see figures 3-4 and para 0067-0070).
Kneller does not expressly disclose wherein the two input line layers are located farther from the base plate compared with the two coupling line layers, or, the two input line layers are located closer to the base plate compared with the two coupling line layers.
a teaching wherein the two input line layers (217) are located closer to the base plate compared with the two coupling line layers (216).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the two input line layers are located closer to the base plate compared with the two coupling line layers as taught by Dalmia et al. to the inductive device of Kneller so as to allow for a more compact inductive device to be designed thereby saving money in production cost since less materials are used and also saving space for other electronic components to be place on the printed circuit board.
Regarding claim 3, Dalmia et al. (figures 6 and figure 8) discloses a projection of the plurality of input lines of each of the two input line layers on the base plate and a projection of the plurality of coupling lines of a respective one of the two coupling line layers at a same side of the base plate on the base plate are staggered.
Regarding claim 4, Dalmia et al. (figures 4-5 and figure 7) discloses wherein
the plurality of input lines of each of the two input line layers are divided into a plurality of input line groups (see para 0031-0033/para 0044), and each of the input line groups includes at least one of the plurality of input lines(see para 0031-0033/para 0044); the plurality of coupling lines of each of the two coupling line layers are divided into a plurality of coupling line groups, and each of the coupling line groups includes at least one of the plurality of input lines (see para 0031-0033/para 0044); and projections of the plurality of input line groups on the base plate and projections of the plurality of coupling line groups at a same side of the base plate on the base plate are alternately distributed along a circumferential direction of the magnetic core (see figure 2/figure 7).
Regarding claim 5, Dalmia et al. (figures 6-7 and para 0038-0045) discloses each of the input line groups includes only one of the plurality of input lines and each of the coupling line groups includes only one of the plurality of input lines; and a width of each of the plurality of input lines and a width of each of the plurality of coupling lines gradually increase along a radial direction from the plurality of inner via holes to the plurality of outer via holes, such that a distance between each of the plurality of input lines and an adjacent one of the plurality of coupling lines keeps consistent in an area corresponding to the annular accommodating groove (see figure 3 and para 0024).
Regarding claim 6, Dalmia et al. (figure 7 and para 0044) discloses a number of the plurality of input lines is equal to a number of the plurality of coupling lines.
Regarding claim 7, Dalmia et al. (figures 6 and 8) discloses the plurality of inner via holes comprise a plurality of first inner via holes and a plurality of second inner via holes (see figures 6 and 8), a distance between each of the plurality of first inner via holes and a center of the central part is smaller than a distance between each of the plurality of second inner via holes and the center of the central part (see figures 6 and 8), and each of the plurality of input lines bridges one of the plurality of first inner via holes and one of the plurality of outer via holes, and each of the plurality of coupling lines bridges one of the plurality of second inner via holes and one of the plurality of outer via holes.(see figures 6 and 8)

2.	Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kneller (US 20160111200) in view of Otsubo et al. (US 2017/0018349).
Regarding claim 1, Kneller (figures 1-5 and para 0040-0090) discloses a base plate (301) comprising: a central part (301) defining a plurality of inner via holes passing therethrough (see figures 2-4); and a peripheral part (305) defining a plurality of outer via holes passing therethrough (see figures 2-4); wherein an annular accommodating groove (302) is defined between the central part and the peripheral part (see figures 1a-1c); a magnetic core (304) received in the annular accommodating groove (see figures 1b-1c); a plurality of conductive parts disposed respectively within the plurality of inner via holes and the plurality of outer via holes (see figures 2-4); two input line layers (410)(see para 0067) disposed on two opposite sides of the base plate (see para 0060-0068), wherein the two input lines comprises a plurality of input lines connected in order by corresponding ones of the plurality of conductive parts to form an input coil circuit around the magnetic core (see figures 3-4 and para 0067-0068), each of the plurality of input lines bridges one of the plurality of inner via holes and one of the plurality of outer via holes (see figures 3-4); and two coupling line layers (420) disposed on the two opposite sides of the base plate (see para 0067-0069), wherein the two coupling line layers comprises a plurality of coupling lines connected in order by corresponding ones of the plurality of conductive parts to form a coupling coil circuit around the magnetic core (see figures 3-4 and para 0067-0070), each of the plurality of coupling lines bridges one of the inner via holes and one of the plurality of outer via holes (see figures 3-4 and para 0067-0070).
Kneller does not expressly disclose wherein the two input line layers are located farther from the base plate compared with the two coupling line layers, or, the two input line layers are located closer to the base plate compared with the two coupling line layers.
Otsubo et al. (figures 16a-16d/18 and para 0152-0158) discloses a teaching wherein the two input line layers (18c) are located farther from the base plate (130)(see figure 18) compared with the two coupling line layers (17c).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the two input line layers are located farther from the base plate compared with the two coupling line layers as taught by Otsubo et al. to the inductive device of Kneller so as to allow for a more compact inductive device to be designed thereby saving money in production cost since less materials are used and also saving space for other electronic components to be place on the printed circuit board.
Regarding claim 3, Otsubo et al. (figures 16a-16d) discloses a projection of the plurality of input lines of each of the two input line layers on the base plate and a projection of the plurality of coupling lines of a respective one of the two coupling line layers at a same side of the base plate on the base plate are staggered.
Regarding claim 7, Otsubo et al. (figure 16d) discloses the plurality of inner via holes comprise a plurality of first inner via holes and a plurality of second inner via holes (see figure 16), a distance between each of the plurality of first inner via holes and a center of the central part is smaller than a distance between each of the plurality of second inner via holes and the center of the central part (see figure 16d); and each of the plurality of input lines bridges one of the plurality of first inner via holes and one of the plurality of outer via holes, and each of the plurality of coupling lines bridges one of the plurality of second inner via holes and one of the plurality of outer via holes.(figure 16d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837